DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 06/03/2020.  Claims 1-4 are currently pending and have been examined.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Ramanath et al (US Patent No. 6,056,795), hereinafter referred to as Ramanath.
	Regarding claim 1, Ramanath discloses in claim 1 (col 9, lines 39-44) an annular grindstone (abrasive wheel) comprising: 
	a grindstone section (abrasive disk) that includes a binder (sintered bond) and abrasive grains dispersed and fixed in the binder (abrasive grains), wherein the binder includes a tin-nickel alloy (sintered bond consisting essentially of nickel, tin, and a stiffness enhancing metal selected from the group consisting of molybdenum, rhenium, tungsten, and a mixture of at least two of said stiffness enhancing metals, making the sintered bond a tin-nickel alloy).
	Regarding claim 3, Ramanath further discloses the annular grindstone according to claim 1, consisting of the grindstone section (claim 1, col 9, lines 39-44, where claim 1 only details the claim of the current invention).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ramanath et al (US Patent No. 6,056,795), as applied to claim 1, alone, hereinafter referred to as Ramanath.
	Regarding claim 2, Ramanath discloses the annular grindstone according to claim 1, wherein a content of tin in the tin-nickel alloy is in a range of about 10 – 25 wt% (claim 4), but does not explicitly disclose the content of tin in the tin-nickel alloy is equal to or more than 57 wt% and less than 75 wt%
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ramanath to incorporate the tin content in the tin-nickel alloy to be equal to or more than 57 wt% and less than 75 wt% because the Applicant has not disclosed that tin content solves any stated problem or is for any particular purpose and per the applicant’s disclosure in paragraph [0008], the tin content is not a critical range since the use of the terms “preferably” and “approximately” implies that it also may not within that range. Moreover, it appears that Ramanath would perform equally well with the tin content to be within 10 – 25 wt%. Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention for the tin content of Ramanath to be within the range of 57 – 75 wt% because the tin content does not appear to provide any unexpected results.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ramanath et al (US Patent No. 6,056,795), as applied to claim 1, in view of Tholin et al (US PGPUB No. 2014/0227952), hereinafter referred to as Ramanath and Tholin, respectively.
	Regarding claim 4, Ramanath discloses the elements of the claimed invention as stated above in claim 1, but does not explicitly disclose an annular base having a grip section, wherein the grindstone section is exposed to an outer peripheral edge of the annular base.
	Tholin teaches an annular grindstone (fig 1, 1) comprising a grindstone section (fig 1, 4) comprising a binder (paragraph [0040], 6) and abrasive grains dispersed and fixed in the binder (paragraph [0041], 5), and an annular base having a grip section (fig 1, 2), wherein the grindstone section is exposed to an outer peripheral edge of the annular base (fig 1, 4 is on the outer peripheral edge of 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ramanath with the teachings of Tholin to incorporate the grindstone section to be on the outer peripheral edge of the annular base because this configuration enables the operators to monitor tool wear in a predictable way when combined with the matrix and abrasive grains (paragraphs [0016 – 0017], summarized).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979. The examiner can normally be reached M - F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT F NEIBAUR/Examiner, Art Unit 3723                                                                                                                                                                                                        

/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723